Title: To John Adams from John Brown Cutting, 17 May 1788
From: Cutting, John Brown
To: Adams, John


          
            Dear Sir,
            London 17th May. 1788
          
          This moment I have been notified of the first opportunity I have known since your departure of writing to Boston. Altho it be past eleven at night I have dispatch’d a servant to Mr Copley for such letters as he may have had deposited for you in George Street during the last six weeks:—to which when I have superadded a few recent newspapers and a very few words—I must close my parcel.
          In one of the papers you will find what is here considered as a declaration of war by the Emperor of Morocco against the english— who affect to treat it lightly—and try to laugh at the rugged phraseology of an uncivil barbarian—while the merchants make wry faces and pay double insurance on all their mediterranean commerce.
          Nothing decisive has transpired on the occasion from government. Gen Elliot (now Lord St. hf–d) however is ordered to Gibralter in September. When those piratical states of Africa attacked the commerce of our country I well remember this nation endured the event with great resignation and serenity—chearfully pocketing our extra insurance thereupon. Now their own turn is come—I do not feel more miserable than I ought to do on such an occasion.
          Since you embarked the minister has open’d a plausible budget. He states the national revenues as quite equal to the national expenditure (—the million for the sinking fund inclusive.) The annual amount of each being for the last year somewhat less than sixteen millions. He proposes no new taxes; but to improve the old. He says the East India Company owe government five hundred thousand pounds—which they must pay. He boasts the immense increase of the british fisheries—which as to quantity of tonnage—fish—and people therein employed have doubled in three years. He intends to improve the revenue on tobacco; and expects a miraculous crop of sugar from the Islands. He promises the Loyalists more than thirteen hundred thousand pounds additional to what they have receiv’d as a full compensation for all demands. It is to be paid by instalments within the space of seven years. And to be provided for by an

annual lottery—to begin in 1789. Galloway murmurs; but most or ’em acquiesce.
          Mr Sheridan says the Ministers statement is a mere shift of finance. That there is a real annual deficiency of more than seven hundred thousand pounds—which cannot be covered without new taxes.
          Mr Grenville the other day when the southern whale fishery bill was committed moved a clause for admitting whale oyl of the United foreign States in vessels navigated by the citizens thereof into great Britain under certain conditions. What these conditions are you shall know as soon as the bill passes the Lords. I understand the measure is to meet the french edict for facilitating the admission of our oyl into that kingdom—so as still to insure the flow of it hither. The indefatigable Lord Hawksbury who surveys the trade of every nation with the eye of an eagle—has lately called upon the London Merchants for an authentic account of the port duties and every kind of impost upon british merchandize & ships in each of the United States; intending I imagine in case the general government now in agitation for America shou’d fail—to establish retaliating duties calculated to meet those established in the thirteen states respectively. I find his private secretary is a refugee—a scotchman—& our foe.
          Before this can reach Boston you will have heard of the enormous bankruptcies which have lately caused such commotion not only in the metropolis but nearly throughout the kingdom. The failure of Fordyce in 1772 was a light business comparatively speaking. The engagements of the single House of Livesey and Co—whose paper circulated throughout the nation—are said to be for no less a sum than fifteen hundred thousand pounds—not one half of which can ever be paid. The house of Potter and Lewis stopped payment on the same day for more than three hundred thousand. One of this last house was it is said committed to Newgate last week on a charge of forgery. Both these houses have been playing a deep and dangerous game in the american market. It seems their intent was to monopolize the cotton and linnen branches entirely With this view they have been pouring immense quantities of goods into every part of the United States for years past and it appears that their orders have been to sell almost at any rate. In various instances accordingly invoices have been disposed of thirty per cent below prime cost—and thus has such incredible quantities of our specie been absorp’d and remitted hither; while our native and fair importers have found it impossible to buy abroad or sell at home without ruin. In fine sir such

a scene of wild speculation and extravagant and pernicious management both in England and elswhere is now disclosed as astonishes every body. Nor do the most sagacious people here pretend to predict the end of it. Every body who has been concerned in circulating bills through all England is more or less affected—and new failures occur every hour. It is computed that at least three millions in private paper—which was unquestionable property to all mercantile intents and purposes one fortnight ago—is now annihilated. Upwards of forty thousand manufacturers in the County of Lancashire are destitute of employment—and ripe for mischief. Indeed they have much reason to lament their credulity. Many of them having put their whole earnings for years—and others their patrimony—in the hands of bankers who are now failing daily.
          Both the ministers and the Bank of England have been applied to for assistance. But neither the one nor the other have, can or dare grant it. The answer is that it is necessary the thing shou’d happen to restore trade to its proper channel.
          When the affair first commenced the whole mischief was attributed to the perfidy of the merchants and people of america. But since the nature of the business has been developed not a whisper of the kind vibrates. On the contrary the calumnies against the United States and her mercantile citizens begin to attenuate and expire. People of candour and discernment begin to own that one of the causes of tardy payments from american debtors has been the monstrous conduct of a few british merchants themselves.
          Mr Hollis informs me that he has found the history of a republic which you have not noticed in your renowned republican volumes; he means to send it You as a delicious morsel of antiquity. He and the venerable Dr Price and other of those who greatly admire and esteem both you and Mrs Adams—are very anxious to learn that You are in Boston—but none more so than her & your / Most respectful obliged friend / and very obedient servant
          
            J. B. Cutting
          
        